Citation Nr: 0312494	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a shell 
fragment wound scar, right thigh, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for a shell 
fragment wound scar, left leg, currently evaluated as 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, continued the 
10 percent evaluation for a shell fragment wound scar of the 
right thigh, and continued the noncompensable evaluation for 
a shell fragment wound scar of the left leg.

In October 2002, the veteran testified at a personal hearing 
before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claims.  The Board requested additional 
development in an internal development memorandum.  In 
January 2003, the Board requested that the veteran be 
examined in connection with his claims for increased 
evaluations.  An examination was done in May 2003.  The Board 
also requested treatment records from the VA Medical Center 
in Houston, Texas (Audie Murphy).  Those records have been 
received.

Although regulations in effect at the time the Board 
requested the additional development allowed the Board to 
consider that additional evidence and render a decision 
without first referring the additional evidence to the RO for 
consideration in the first instance, the regulations were 
recently found to be invalid by the United States Court of 
Appeals for the Federal Circuit.  In this regard, the Board 
notes that on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
invalidated the new duty-to-assist regulations codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  

The Board notes that the veteran has not submitted a written 
waiver of his right to have the evidence reviewed by the RO.  
The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In this case, the Board had the veteran undergo a VA 
examination in May 2003 and obtained additional VA medical 
records (which have not been considered by the RO) in 
connection with his claims in conformity with the regulation 
that allows the Board to develop evidence.  Significantly, 
however, based upon the holding in Disabled American 
Veterans, the Board cannot consider the examination report or 
the additional VA medical records in its adjudication of the 
veteran's claims without the RO having first considered both 
the examination report and the treatment records, as there is 
no waiver from the veteran.

Additionally, the Board notes that in having the veteran 
examined, it had requested specific information regarding the 
veteran's service-connected disabilities, which was not 
provided in the May 2003 examination report.  Thus, the Board 
finds that another examination is necessary.

Accordingly, to comply with the holding in Disabled American 
Veterans, et al, and to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should schedule the veteran to 
undergo a VA muscles examination to show 
the nature and extent of the veteran's 
service-connected shell fragment wound, 
right thigh, and scar, shell fragment 
wound, left leg.  The examiner must have 
an opportunity to review the claims file 
prior to the examination in order to 
review the history of the veteran's 
wounds to his right thigh and left leg.  

As to the scar on the right thigh, the 
examiner should be furnished with the 
criteria for Diagnostic Code 5314 and 
should provide clinical findings as to 
the right thigh that relate to Diagnostic 
Code 5314.  The examiner should describe 
all manifestations of the current 
disability due to the wound in detail.  
The examiner should state whether there 
are indications on palpation of loss of 
deep fascia, muscle substance, or normal 
firm resistance of muscles compared with 
the sound side.  The examiner should test 
strength and endurance compared with 
sound side and state whether there is 
demonstrative positive evidence of 
impairment.  

As to the scar on the left leg, the 
examiner should state whether the scar on 
the leg is (i) poorly nourished with 
repeated ulceration, (ii) superficial and 
unstable (a superficial scar is one not 
associated with underlying soft tissue 
damage.  An unstable scar is one where, 
for any reason, there is frequent loss of 
covering of skin over the scar), (iii) 
tender and painful on objective 
demonstration, or (iv) limits the 
function of the knee.  The examiner is 
asked to report the range of motion of 
the left knee and any other pertinent 
findings that relate to the wound.

The examiner should attempt to 
differentiate between any impairment due 
to the service-connected shell fragment 
wounds and any impairment due to 
nonservice-connected disabilities. 

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  After the above is completed, the RO 
should readjudicate the claims for 
entitlement to increased evaluations for 
scar, shell fragment wound, right thigh, 
and scar, shell fragment wound, left leg.  
The RO is free to do any additional 
development it finds necessary.  If the 
benefits remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the veteran's VA claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issues 
currently on appeal.  (The veteran has 
not been provided with the new criteria 
for evaluating scars.)  An appropriate 
period of time should be allowed for 
response.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


